Jennifer R. Schemm, OSB #970086
Attorney at Law
602 O Avenue
La Grande, OR 97850
Tel: 541-910-4833
Fax: 541-962-7831
Email: jschemm@eoni.com

Jennifer R. Schwartz, OSB #072978
Law Office of Jennifer R. Schwartz
2521 SW Hamilton Court
Portland, Oregon 97239
Tel: 503-780-8281
Email: jenniferroseschwartz@gmail.com

  Attorneys for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT

                              FOR DISTRICT OF OREGON

                                PENDLETON DIVISION

GREATER HELLS CANYON COUNCIL,                     Case Number: 2:17-cv-00843-SU
an Oregon nonprofit corporation,
and OREGON WILD, an Oregon nonprofit
corporation,
                                                  DECLARATION OF DARILYN
          Plaintiffs,                             PARRY BROWN IN SUPPORT OF
                                                  PLAINTIFFS’ MOTION FOR
                        v.                        INJUNCTION PENDING APPEAL

KRIS STEIN, District Ranger, Eagle Cap
Ranger District, Wallowa-Whitman National
Forest, in her official capacity; and UNITED
STATES FOREST SERVICE, an agency of
the United States Department of Agriculture,

          Defendants,

        and

WALLOWA COUNTY, a political
subdivision of the State of Oregon,

           Defendant-Intervenor.
        I, Darilyn Parry Brown, state and declare as follows:

   1.   I reside in La Grande, Oregon. I have personal knowledge of the facts set forth below.

   2.   I am Executive Director and a member of Greater Hells Canyon Council (“GHCC”). I

have been a member since 2002 and Executive Director since January 2012.

   3.   GHCC is a non-profit corporation located in La Grande, Oregon, and was founded in

1967 under its former name Hells Canyon Preservation Council. GHCC is dedicated to the

protection, restoration, and enhancement of the unique habitats and biodiversity of the Hells

Canyon, Wallowa and Blue Mountains, and surrounding ecosystems. GHCC has approximately

1,000 dues paying members throughout the Northwest and the United States. GHCC has

members living near and adjacent to the Lostine Project area and many other members who

frequently recreate in this Wild and Scenic River Canyon.

   4.   GHCC is a small non-profit organization with staff equivalent to 5.4 FTE (full time

equivalent). GHCC has a total annual budget of $338,400 for this year. Personnel expenses

make up the majority of GHCC’s expenses, with 75% of the budget expenditures devoted to

personnel, including wages, payroll taxes, and health insurance. Other large expenses include

rent, utilities, and costs associated with membership communication.

   5.   Our budget, of course, is only a projection of the monies GHCC will receive over the

course of the year; it is not uncommon for GHCC’s expenditures to exceed its revenue.

Currently, GHCC is on course to over-expend revenue generated in 2018.

   6.   Within the 2018 GHCC budget is a line item for litigation related expenses. GHCC’s

current budget allows $4,250 to be expended toward litigation. As of August 2018 this line item

had been fully expended. GHCC is actively involved in two lawsuits: this case and a challenge

involving livestock grazing within the Hells Canyon National Recreation Area. GHCC has



2 – DECLARATION OF DARILYN PARRY BROWN IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
obligations to pay attorney fees for contracted counsel in addition to customary filing and related

fees. This line item does not include funds for injunction bonds.

   7.   It would prove an extreme financial hardship for GHCC to be required to post more than

a nominal bond in order to continue to pursue our claims in this case. Indeed, imposing a

substantial bond would effectively deny GHCC’s access to judicial review of a substantial,

ecologically detrimental timber sale in the cherished Lostine Wild and Scenic River Canyon.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

        Executed on this 2nd day of October 2018.


                                              _s/ Darilyn Parry Brown
                                              Darilyn Parry Brown




3 – DECLARATION OF DARILYN PARRY BROWN IN SUPPORT OF PLAINTIFFS’
MOTION FOR INJUNCTION PENDING APPEAL
